Case: 15-41517      Document: 00513882412         Page: 1    Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41517
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOEL VELASQUEZ-RIOS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-732-1


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Joel Velasquez-Rios raises
an argument that is foreclosed by United States v. Gonzalez-Longoria, 831 F.3d
670 (5th Cir. 2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-
6259). In Gonzalez-Longoria, we held that 18 U.S.C. § 16(b), which defines a
crime of violence when incorporated by reference into U.S.S.G. § 2L1.2(b)(1)(C)
(2014), is not unconstitutionally vague on its face in light of Johnson v. United


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41517   Document: 00513882412     Page: 2   Date Filed: 02/21/2017


                                No. 15-41517

States, 135 S. Ct. 2551 (2015).      Gonzalez-Longoria, 831 F.3d at 672.
Accordingly, the motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                      2